           Case 2:20-cr-00147-GMN-NJK Document 14 Filed 10/26/20 Page 1 of 1




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                              Case No.: 2:20-cr-00147-GMN-NJK
 7                           Plaintiff,                                   ORDER
 8   v.                                                               (Docket No. 13)
 9   EDWARD GREER,
10                           Defendant.
11          Pending before the Court is the parties’ stipulation to extend the deadline to file pretrial
12 motions. Docket No. 13. The parties ask the Court to extend the time to file pretrial motions in
13 the instant case to December 14, 2020. Id. at 1. Trial in this case, however, is set for November
14 30, 2020; therefore, the parties ask the Court to extend the pretrial motion deadline until a date
15 after the trial.
16          Accordingly, the parties’ stipulation, Docket No. 13, is hereby DENIED without prejudice.
17          IT IS SO ORDERED.
18          DATED: October 26, 2020.
19
20
21                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                     1
